Order of the Supreme Court, New York County (Gomez, J.), entered April 24, 1981, modified, without costs, on the law, the facts and in the exercise of discretion, to reduce payments for temporary alimony to $200 per week and to reduce retroactive payments accordingly, and otherwise affirmed. In this *917three-year childless marriage, Special Term awarded the plaintiff wife temporary alimony of $400 per week. Additionally, it directed defendant to pay $7,200 in retroactive payments. When the plaintiff removed from the marital domicile she took with her a certificate of deposit in the face value of $32,000 which, at the time she left was worth $30,000; $3,000 in an individual retirement account, and personal property which had an estimated value of $35,000. Ten thousand dollars has been used to pay the retainer fee of counsel. The balance is or has been available for the plaintiff’s use. In these circumstances, we are of the opinion that an award of $200 per week, with a corresponding reduction in the retroactive payments due, will suffice to tide plaintiff over until the matter can be tried and disposed of on the merits. In holding as we do we do not mean to suggest to the trial court the amount of permanent alimony, if any, to be allowed after the merits of the controversy have been adjudicated. Our only purpose is to provide sufficient support pending the trial which should be moved as speedily as possible. Concur — Sullivan, J. P., Carro, Silverman and Bloom, JJ.